Judgment, Supreme Court, Bronx County, rendered June 24, 1977, convicting the defendant on his plea of guilty to manslaughter in the first degree, unanimously modified, as a matter of discretion in the interest of justice, to reduce the indeterminate sentence of 7 to 21 years to a sentence of not less than 5 nor more than 15 years, and otherwise affirmed. This was the defendant’s first conflict with the law, he was 17 years of age at the time, and he was less culpable than his accomplice who received an indeterminate sentence of SVz to 25 years. Concur—Kupferman, J. P., Silverman, Fein and Sandler, JJ.